Citation Nr: 0417836	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-09 148A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
May 1991.  He also had subsequent duty in the reserves.  
Historically, the RO issued a decision in June 1996 that, in 
part, denied service connection for residuals of a concussion 
(claimed as headaches and dizziness).  The RO also denied 
service connection for a stomach disorder.  The veteran was 
informed of these determinations and did not timely appeal.

The veteran's current appeal to the Board of Veterans' 
Appeals (Board) arises from an April 2001 rating decision of 
the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in part, denied 
service connection for an acquired psychiatric disorder 
and for a disorder identified as residuals of a concussion 
involving dizziness, migraine headaches, and a stomach 
condition.

In a statement of the case (SOC) issued in November 2001, the 
RO identified one of the issues now on appeal as service 
connection for residuals of a concussion.  However, rather 
than reaching a merits-adjudication of this issue, the RO 
alluded to the regulation pertaining to new and material 
evidence to reopen a previously denied - and unappealed - 
claim and determined that the additional evidence submitted 
did not bear directly and substantially upon the issue under 
consideration.  In the December 2003 supplemental statement 
of the case (SSOC), the RO again denied service connection 
for residuals of a head injury, to include concussion, 
migraine headaches and a stomach condition.  However, the 
SSOC gives no indication the RO found new and material 
evidence had been submitted to reopen the claim.



After a preliminary review of the procedural history of this 
case, the Board concludes that one of the two issues now on 
appeal is the sufficiency of evidence to reopen the claim for 
service connection for residuals of a head injury, 
including migraine headaches, dizziness and nausea.  
Accordingly, the Board has modified this issue to reflect the 
appropriate adjudicatory consideration of this claim, as 
indicated on the title page of this decision.

In statements made in connection with the current application 
to reopen the claim for service connection for head injury 
residuals, the veteran referred to having problems with his 
stomach, including weakness, nausea and stomach pain.  
The Board believes that he may be seeking to reopen his claim 
for service connection for a stomach disorder, as an issue 
separate and distinct from his current application to reopen 
the claim for service connection for head injury residuals, 
including gastrointestinal manifestations.  However, the 
sufficiency of evidence to reopen the claim for service 
connection for a stomach disorder, per se, is not an issue 
that has been developed for appellate review by the Board.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.  

The issue of entitlement to service connection for residuals 
of a head injury will be addressed in the REMAND portion of 
this decision following the ORDER.  This claim is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  Whereas the issues concerning whether new 
and material evidence has been submitted to reopen this claim 
(the preliminary determination), and whether the veteran is 
entitled to service connection for a psychiatric disorder, 
will be decided.




FINDINGS OF FACT

1.  In an unappealed decision dated in June 1996, RO denied 
the veteran's claim of entitlement to service connection for 
residuals of a concussion.

2.  Some of the evidence received since that decision is 
neither cumulative nor redundant of the evidence previously 
of record and is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  A psychiatric disorder was not shown to be present in 
service or until many years thereafter, and there is no 
competent medical evidence of record indicating the veteran's 
current psychiatric disorder is attributable to service.


CONCLUSIONS OF LAW

1.  The June 1996 decision of the RO denying service 
connection for residuals of a concussion is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Some of the evidence received since that decision is new 
and material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Duties to Notify and Assist

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003)).  

The VCAA eliminated the requirement of submitting a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim-but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also requires that VA 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and his representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
at 422.  The Court also held that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1) (2003).  
But VA's Office of General Counsel recently held in 
VAOPGCPREC 1-2004 (Feb. 24, 2004) that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's application to reopen the claim of 
service connection for residuals of a head injury.  As such, 
the Board is satisfied that VA has complied with both the 
notification requirements, see Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and the duty to assist provisions of 
the VCAA and implementing regulations relevant to this 
portion of his appeal.

With respect to his other claim for service connection for a 
psychiatric disorder, VA notified the veteran by letter, 
dated in March 2001, that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He also was advised that it was his responsibility to either 
send medical treatment records from his private physician or 
to provide a properly executed release (VA Form 21-4142) so 
that VA could request medical treatment records from private 
doctors for him.  Further, the rating decision appealed and 
the SOC and SSOC, especially when considered together, 
discussed the pertinent evidence, provided the laws and 
regulations governing the claim, and essentially notified him 
of the evidence needed to prevail.  The duty to notify of 
necessary evidence and of the respective responsibilities-
his and VA's, for obtaining or presenting that evidence has 
been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from a private doctor also have been obtained.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

Additionally, in Pelegrini, the Court held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002) requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  

In this particular case, the March 2001 VCAA letter from the 
RO advising the veteran of his rights in VA's claims process 
predated the RO's April 2001 decision initially adjudicating 
his claims.  Accordingly, that VCAA letter complied with the 
sequence of events (i.e., letter before denial) stipulated in 
the Pelegrini decision.



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

Analysis

New and Material Evidence to Reopen the Claim for Service 
Connection for Residuals of a Head Injury

The RO's unappealed rating decision of June 1996 denying 
service connection for residuals of a concussion is the last 
final denial of this claim on any basis.  It was determined 
in that decision that no permanent residual or chronic 
disability had resulted from a concussion the veteran 
sustained during service.  The evidence considered in 
connection with the RO's June 1996 decision included the 
following:  service medical records (including treatment 
records constructively in VA's possession), the veteran's 
original claim for compensation, and a report of a 
VA neurological examination.  

When the veteran was examined in service, in March 1991, he 
reported that he fell off a gas tanker and hit his head and 
back.  He indicated that he was unconscious for about 15 
minutes; he denied experiencing nausea or vomiting at the 
time of that trauma and also denied current sequelae (i.e., 
residuals).  No neurological defects were identified on 
objective clinical examination.  He was evaluated at a 
medical facility in April 1991 for complaints of back pain 
reportedly stemming from the fall, and the diagnosis was 
lumbar myofascial syndrome.  The report of treatment for 
lumbar myofascial syndrome does not identify any head injury 
residuals.  



The veteran was evaluated at service department medical 
facilities while on military reserve duty.  In August 1993, 
he complained of headaches that had been present for the past 
two days.  He was grossly intact to neurological inspection.  
The assessments were dehydration and elevated diastolic blood 
pressure.  

VA clinical entries, dated in 1994, reflect that the veteran 
complained of headaches since falling from a tanker in 
service.  An assessment was that his headaches might be 
secondary to borderline elevated blood pressure. 

An initial claim for compensation benefits was received in 
August 1995.  The veteran reported that he had dizziness and 
headaches.  He attributed these problems to the fall from a 
tanker during service in 1991.

On VA neurological examination in June 1996, the veteran 
again referred to 
in-service head trauma sustained in the fall from a tanker.  
He indicated that he currently had symptoms of dizziness, 
light-headedness, and headache, all of which he attributed to 
the in-service head injury.  Clinical inspection demonstrated 
no organic mental dysfunction or cranial nerve impairment.  
The motor system and sensory modalities were normal, as were 
reflexes.  The impression was normal neurological examination 
in an individual who, by and large, had nonspecific 
complaints.  The examiner commented that the veteran gave a 
history consistent with closed head injury and a post-
traumatic syndrome.  The assessment was that there were no 
residual effects of that trauma visible currently.  

Evidence added to the record since the RO's June 1996 
decision includes the following:  VA medical records and a 
transcript of the veteran's testimony at a hearing before a 
VA hearing officer.  

The assessment at a VA outpatient clinic in July 1999 was 
that the veteran had migraine headaches.  Subsequent VA 
clinical records through March 2003 reflect that he 
experienced headaches, with both tension and migrainous 
components.  In October 2002, a CT scan of his head was 
normal.

A VA general medical examination was performed in March 2001.  
The veteran reported that he had migraine headaches that he 
attributed to in-service head trauma.  The impression was 
status post concussion ten years ago.  Other impressions 
included migraines and episodes of nausea, dizziness and 
light-headedness.

A hearing was held before a VA hearing officer at the RO in 
June 2003.  In testimony, the veteran stated that he had 
severe headaches, accompanied by light sensitivity and 
gastrointestinal problems.  He maintained that these problems 
were the result of in-service head trauma when he fell from a 
tanker and was knocked unconscious.  

The evidence before the RO in June 1996 showed the veteran 
had no organic neurological disorder resulting from in-
service head trauma when he was examined in March 1991, 
shortly before his release from active duty.  And although he 
later complained of headaches, during the early 1990's, after 
completing active duty, a VA neurological examination in June 
1996 again ruled out that he had any organic neurological 
disorder stemming from the in-service head trauma.  

Evidence added to the record since June 1996, however, 
discloses that the veteran now experiences migraine headaches 
on a recurrent basis.  Moreover, a VA examiner in March 2001 
provided an assessment-status post concussion ten years 
ago-that at least suggests the veteran currently has a 
chronic disorder stemming from head trauma sustained during 
service.  This additional evidence does not per se establish 
a direct relationship between a disorder manifested by 
headaches, dizziness and nausea and some incident or 
incidents in service.  But it does, at a minimum, raise this 
possibility and provide a "more complete picture" of the 
circumstances surrounding the veteran's current pathology, 
identified as residuals of a head injury.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board finds 
that this additional evidence is new and material to this 
claim and, therefore, it is reopened.



Service Connection for a Psychiatric Disorder

The veteran completed a questionnaire for a general physical 
examination in service in March 1991.  He checked a box 
marked don't know to a question about whether he experienced 
depression or excessive worry.  Also, he checked a box marked 
no to a question about whether he had nervous trouble of any 
sort.  The examiner noted no psychiatric defects.  He began 
serving on active duty in May 1991.  His service medical 
records (SMRs) are negative for findings (symptoms, etc.) 
or treatment of any psychiatric conditions.  

A VA general medical examination was performed in June 1996.  
The examiner indicated that the psychiatric evaluation was 
normal.  

When more recently evaluated at a VA medical facility in 
November 2000, the veteran reported feeling anxiety, 
agitation and irritability.  He indicated that these symptoms 
had been present for the past two to three years.  The 
assessment was that he experienced depressive and anxiety 
symptoms.  The diagnosis was dysthymia.  Subsequent VA 
medical entries concern his treatment for depression.  An 
additional diagnosis was probable panic disorder.

A VA psychiatric examination was performed in March 2001.  
The veteran reported that he had been diagnosed with anxiety 
disorder in 1991.  A mental status evaluation was conducted.  
The diagnoses included panic disorder with agoraphobia, 
possible alcohol abuse. 

A hearing was held before a VA hearing officer at the RO in 
June 2003.  The veteran testified that he began experiencing 
panic attacks after serving in Operation Desert Storm.  He 
indicated that his panic attacks were characterized by 
hyperventilation and by increased heart rate.  



Added to the claims file in August 2003 were reports of the 
veteran's treatment at Robinson Memorial Hospital during the 
period June 1991 to September 1991.  They show treatment for 
conditions that are not the subject of this appeal.  
During treatment in September 1991 for alcohol intoxication, 
an incidental notation relates that he denied a previous 
psychiatric history.  

Based on the medical evidence currently of record, there is 
no indication a psychiatric disorder of any sort was present 
during service.  A psychosis also was not diagnosed within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Indeed, it was not until 
about ten years after the veteran had completed active duty 
that a psychiatric disorder, with components of depression, 
anxiety and panic attacks, was first objectively confirmed.

The veteran's unsubstantiated lay assertion is the only 
evidence linking his current psychiatric disorder to his 
military service.  There is no indication from the record 
that he has medical training or expertise.  As a layman, he 
is not competent to offer a medical opinion regarding the 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  No competent medical evidence has been presented 
showing that his current psychiatric disorder had its onset 
in service or is otherwise attributable to service.  And this 
is a prerequisite to granting service connection.  See, e.g., 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For all the foregoing reasons, the claim for service 
connection for a psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, this doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

The petition to reopen the claim for service connection for 
residuals of a head injury is granted, subject to the further 
development directed in the remand below.

Service connection for a psychiatric disorder is denied.


REMAND

The narrative of the March 2001 VA physician's general 
medical examination recites the veteran's history of the fall 
from the tanker in service and the current pattern of 
symptoms he attributes to in-service head trauma.  But the 
narrative does not mention the above-referenced clinical 
findings reported in the service medical records or noted in 
the report of the June 1996 VA neurological examination.  The 
VA examiner in March 2001 makes no reference to claims file 
review, and in fact, it appears that a review of the claims 
file was not undertaken.  

The Court repeatedly has held that VA adjudicators may 
consider only independent medical evidence to support their 
findings; they may not rely on their own unsubstantiated 
medical conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.)  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  A VA examination, which is 
fully supported by claims file review and that explicitly 
addresses the etiology of any current head injury residuals, 
must be conducted.  See 38 U.S.C.A. § 5103A(d).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for a VA 
neurological examination to obtain a 
medical opinion responding to the 
following question:

Is it at least as likely as not (50 
percent or greater probability) the 
veteran currently has dizziness, 
headaches and nausea as a residual of a 
head injury in service?  Please note the 
legal standard of proof in formulating a 
response.  If not, are these symptoms 
attributable to, for example, an elevated 
or borderline elevated blood pressure or 
dehydration, etc.

To facilitate making this determination, 
the claims folder and a copy of this 
REMAND must be made available for the 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the question posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claim.  

2.  Ensure the medical opinion responds 
to the question posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



